 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ALLEN DALE EPPERSON, III,                         No. 2:21-cv-0769 CKD P
12                        Plaintiff,
13            v.                                           ORDER
14       SOLANO COUNTY JAIL MEDICAL,
15                        Defendant.
16

17           Plaintiff, a county inmate proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has not, however, filed an in forma pauperis affidavit or paid the

19   required filing fee of $350.00 plus the $52.00 administrative fee.1 See 28 U.S.C. §§ 1914(a),

20   1915(a). Plaintiff will be provided the opportunity either to submit the appropriate affidavit in

21   support of a request to proceed in forma pauperis or to submit the required fees totaling $402.00.

22           The revised in forma pauperis application form includes a section that must be completed

23   by a jail official, which must be accompanied by a certified copy of the inmate’s jail trust account

24   statement for the six-month period immediately preceding the filing of this action.

25           In accordance with the above, IT IS HEREBY ORDERED that:

26
     1
27     If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
     but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are not
28   required to pay the $52.00 administrative fee.
                                                          1
 1          1. Plaintiff shall submit, within thirty days from the date of this order, an application to

 2   proceed in forma pauperis on the form provided by the Clerk of Court, or the required fees in the

 3   amount of $402.00; plaintiff’s failure to comply with this order will result in a recommendation

 4   that this action be dismissed; and

 5          2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 6   Forma Pauperis By a Prisoner.

 7   Dated: May 3, 2021
                                                      _____________________________________
 8
                                                      CAROLYN K. DELANEY
 9                                                    UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15   12/eppe0769.3a.new.docx

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
